

Contract Acceptance Notice - Agency


To:
WAAT Media Corporation, United States of America, registered no. 2512380 and
Address: 18226 Ventura Blvd. Suite 102 Tarzana, Ca 91356
 
Attention: Camill Sayadeh
 
Fax: +1 818 708 0598
From the Vodafone Group Company
identified opposite:
Vodafone New Zealand Limited, a company registered in New Zealand (927212),
whose registered office is at Level 5, Vodafone House, 21 Pitt Street, Auckland.
 
Attention: General Manager, Legal
 
Fax: +64 9 357 0333
CC:
Vodafone Group Services Limited
Vodafone House
The Connection,
Newbury, Berkshire RG14 2FN
United Kingdom
Attention: Executive Head of Content Development (Graeme Ferguson)
Fax: +44 207 212 0312
Territory
New Zealand



We accept the Standing Offer set out in the Master Agreement entered into
between you and VGSL dated 17 December 2004 (entitled “Vodafone Master Global
Content Agency Terms and Conditions”), a copy of which (together with any
relevant Content Schedules) we have seen.




Signed on behalf of:
Vodafone New Zealand Limited
             
 [sig_cooney.jpg] 
     
Print signatories’ name: Kieren Cooney
             
Position: General Manager
             
Date signed: 8-2-2005
     

 
NB - Prior to signing this Contract Acceptance Notice, the Vodafone Group
Company must be sent copies of the final,
signed versions of: (1) Terms and Conditions; and (2) Content Schedule(s).



--------------------------------------------------------------------------------

